United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1896
                        ___________________________

                                 David Friedeberg

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

          Mary Jo Bullard; Commonwealth Land Title Insurance Company

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                   ____________

                          Submitted: November 5, 2019
                            Filed: November 8, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      In this appeal in a diversity case, David Friedeberg challenges the district
court’s1 adverse grant of summary judgment. Upon carefully reviewing the record

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
and the parties’ arguments on appeal, we find no basis for reversal. See Camp v.
Commonwealth Land Title Ins. Co., 787 F.2d 1258, 1260 (8th Cir. 1986) (grant of
summary judgment is reviewed de novo). Accordingly, we affirm. See 8th Cir. R.
47B.
                      ______________________________




Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-